Citation Nr: 1535365	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  08-22 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a total evaluation based upon individual unemployability due to a service connected disability (TDIU) on an extraschedular basis.

2.  Entitlement to an increased rating for a duodenal ulcer rated as 10 percent disabling prior to June 11, 2013, and as 20 percent disabling since that date on an extraschdular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board denied the Veteran's claim for a rating in excess of 10 percent for a duodenal ulcer on a schedular basis in a November 2011 decision.  The Board remanded the Veteran's claims for a rating in excess of 10 percent for a duodenal ulcer on an extraschedular basis and entitlement to a TDIU on an extraschedular basis in the November 2011 decision.  

Following issuance of an October 2014 supplemental statement of the case, additional VA treatment records were associated with the claims file.  Although a waiver of consideration by the agency of original jurisdiction (AOJ) was not submitted by the Veteran or his representative, the records are unrelated to the issue decided herein.  Consequently, the Veteran is not prejudiced by adjudication of this appeal.  


FINDINGS OF FACT

1.  In November 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the claim for a TDIU on an extraschedular basis is requested.

2.  The Veteran's service connected duodenal ulcer does not present such an exceptional or unusual disability picture as to warrant the assignment of any higher ratings on an extraschedular basis.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for entitlement to a TDIU by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria are not met for an increased rating for service connected duodenal ulcer on an extraschedular basis during any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The claim for a TDIU on an extraschedular basis was raised as part of the claim for an increased rating for a duodenal ulcer and remanded in a November 2011 Board decision. 

In a November 2014 statement, the Veteran requested a withdrawal of the appeal for the issue of entitlement to TDIU on an extraschedular basis. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 710.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal with regard to the issue of entitlement to a TDIU on an extraschedular basis, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and provided the information necessary to properly rate the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



III.  Increased Rating - Extraschedular Basis

Historically, the Veteran filed a claim for a rating in excess of 10 percent for a service connected duodenal ulcer in January 2006.  The claim was denied in a May 2006 rating decision and this appeal ensued.  In November 2011, the Board denied the claim for an increased rating for a duodenal ulcer on a schedular basis, and remanded the issue of an extraschedular rating for a duodenal ulcer for consideration.  In a May 2014 rating decision, a 20 percent rating was awarded for the service connected ulcer on a schedular basis effective June 11, 2013, and an increased rating was denied on an extraschedular basis.  

Generally, pursuant to the VA rating schedule, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In addition, however, under 38 C.F.R. § 3.321(b)(1), the VA Under Secretary for Benefits or the Director, Compensation and Pension Service, may approve an extraschedular rating in the exceptional case where the schedular evaluations are found to be inadequate.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court of Appeals for Veterans Claims (Court) articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the present case, as noted above, the Veteran has been denied a rating in excess of 10 percent prior to June 11, 2013, and granted an increased rating of 20 percent for a duodenal ulcer effective June 11, 2013, under direct application of the provisions of the VA rating schedule.  The remaining question is the propriety of an extraschedular rating for the Veteran's disability under 38 C.F.R. § 3.321(b)(1).

The Veteran's service-connected duodenal ulcer is rated as 10 percent disabling prior to June 11, 2013, and as 20 percent disabling since that date under Diagnostic Code 7305.  38 C.F.R. § 4.114.  Under Diagnostic Code 7305, a 10 percent evaluation is for application for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is assignable for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations.  A 40 percent evaluation is assignable for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is assignable for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

A February 2006 VA emergency department note indicates that the Veteran complained of pain in the abdomen.  The Veteran denied diarrhea or vomiting and indicated that he had a history of ulcers and had been noncompliant with treatment. Upon examination the abdomen was soft.  Mild diffuse tenderness was noted.  However, no hepatosplenomegaly and no peritoneal signs were noted. 

A February 2006 upper gastrointestinal (GI) endoscopy report from Hillmont Endoscopy Center shows that the esophagus was normal.  Examination of the stomach was normal.  An acquired severe post-ulcer deformity was found in the duodenal bulb, with multiple diverticula and scarring.  Two non-bleeding linear duodenal ulcers with no stigmata of bleeding were found in the duodenal bulb.  The examination of the duodenal was otherwise normal. 

An August 2008 VA examination report indicates that the Veteran never had surgery for the ulcer and never had a blood transfusion or had to be hospitalized for peptic ulcer disease.  There was no history of obstruction, penetration, or bleeding. He avoided certain foods such as tomatoes, juice, and others.  He was five feet seven inches tall and his weight fluctuated between 170 and 185.  His predominant symptoms were pain and cramping on a regular basis.  He had occasional emesis that was blood streaked but never had true hematemesis.  He occasionally had black movements more than likely related to diet and not bleeding.  He had no history of bleeding or anemia.  Within the past two years, he had an endoscopy demonstrating much scar tissue.  He was given a course of Protime pump inhibitors and antibiotics but the symptoms persisted.  His current regimen included Nexium 40 milligrams a day which was somewhat helpful but he retained 70 percent of his symptoms which included pain and cramping when he bent over.  He indicated that he worked full time as a postal worker.  Examination revealed slight mid-epigastric tenderness but otherwise normal abdomen.  

A June 2010 VA examination report shows that the Veteran reported having persistent pain for a number of years which he attributed to his ulcer.  He reported that he had multiple occurrences of the ulcers and had repeat endoscopies the most recent being in 2006.  At that time, he was noted to have a duodenal ulcer and a biopsy showed antral hyperplasia and evidence of H. pylori.  Since H. pylori is associated with duodenal ulcer disease, he was treated with antibiotics as well as antacids.  Since that time, he was maintained on proton pump inhibitor prescription Nexium.  He reported that Nexium alleviated his pain.  He reported periumbilical pain occurring approximately two times per week.  This caused mild nausea but he has had no vomiting.  He also indicated that it did not interfere with his current work as a post office clerk. 

He reported occasional retrosternal burning discomfort with reflux of gastric acid.   The pain did not radiate to any other location.  He reported he had lost fifteen pounds in the last year and believed that his appetite was diminished because of the ulcer.  He reported no increase in bowel gas and no history of melena or bright red blood per rectum.  He had no history of vomiting of blood.  He also reported no hypoglycemic reactions or circulatory disturbance after meals.  He endorsed no colicky pain or abdominal distension.  He reported no prior abdominal surgery. 

The examiner noted that the Veteran had been seen in the GI clinic at VA on January 7, 2009, and was diagnosed at that time with a history of ulcer disease.  A double contrast upper GI series at that time showed mild gastroesophageal reflux without evidence of esophagitis and no hiatal hernia.  There was no ulcer mass seen in the stomach or duodenal bulb.  The duodenal junction was unremarkable.  The report did not show any evidence of scarring from prior ulcers.  There was a negative H. pylori breath test at that time, again, suggesting that the cause of the duodenal ulcers was not active. 

The Veteran reported that if he ate three meals per day and took his Nexium on schedule he had very limited problems. 

On physical examination, the sclera and oral mucosa were normal.  There was no evidence of anemia noted in the eyes or the oral cavity or the palms of the hands.   There was also no evidence of jaundice.  The abdomen was without rushes or splash.  There was no evidence of abnormal GI motility.  There was no evidence of ascites and there was no edema.  He has had no internal studies that were available for review other than the upper GI which was performed in January 2009.  The diagnosis was duodenal ulcer disease with persistent epigastric distress but without evidence of complications of ulcer disease.  

A September 2010 upper GI endoscopy performed at Hillmont Endoscopy Center showed that the esophagus was normal.  Examination of the stomach was normal.  A moderate post-ulcer deformity was found in the duodenal bulb.  One non-bleeding linear duodenal ulcer with no stigmata of bleeding was found in the duodenal bulb.  The examination of the duodenal was otherwise normal.  The impression was normal esophagus, normal stomach, duodenal deformity, and one duodenal ulcer with clean base.

Following the November 2011 Board remand, a VA examination was obtained in June 2013.  The Veteran reported persistent epigastric discomfort that he related to his ulcer.  The Veteran took Nexium daily with incomplete relief.  He reported twelve hours of discomfort daily with some relief from the Nexium and some relief from food intake.  The Veteran underwent an esophagogastroduodenoscopy (EGD) in August 2011 which revealed that the esophagus had a normal mucosa in the upper mid and distal esophagus with a small sliding hiatal hernia at the gastroesophageal junction of the stomach.  The fundus had normal mucosa with friability in the body.  There was atrophic gastritis and patchy inflammation in the antrum and normal mucosa in the pylorus.  The duodenum bulb had a cloverleaf deformity with erosive bulbitis.  The second and third portions of the duodenum bulb had normal mucosa.  The gastric body was biopsied and showed fragments of normal gastric mucosa.  The Veteran had recurring episodes of severe symptoms with a frequency of about two per year and the average duration of episodes of symptoms was one to nine days.  Abdominal pain was daily and only partially relieved by standard ulcer therapy.  There was no anemia and no weight loss.  There was nausea about two times per month and it lasted less than one day.  There was no vomiting, no hematemesis, and no melena.   The Veteran did not have incapacitating episodes due to his duodenal condition.  The Veteran did not have hypertrophic gastritis, post gastrectomy syndrome, vagotomy with pyloroplasty or gastroenterostomy, or peritoneal adhesions.  The Veteran did not have scars related to his duodenal condition.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his duodenal condition.  The Veteran had a computed tomography (CT) of the abdomen and pelvis in June 2012.  The impression was normal CT examination of the abdomen and pelvis.  Helicobacter pylori test was performed in August 2012 and there was no histologic evidence of Helicobacter pylori.  There were no other significant diagnostic test findings or results.  The examiner indicated that the Veteran's duodenal condition did not impact his ability to work.  The Veteran was noted to work for the post office.  

The evidence of record included a June 2010 written statement from a friend of the Veteran's.  The Veteran's friend indicated that the Veteran could no longer work in the carpentry business, in part, because the Veteran had stomach and ulcer pain, and the Veteran had to miss a great deal of time from work due to pain and stress.   Additionally, in a March 2006 written statement, the Veteran indicated that he was currently out of work and had been since February 2006.  As noted, at examinations in August 2008, June 2010, and June 2013, the Veteran was noted to be employed at the post office.  The Veteran also submitted a statement in November 2014 and indicated that he was employed.

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. §3.321(b)(1), the Board finds that no higher rating is warranted for the Veteran's duodenal ulcer on an extraschedular basis.  Upon longitudinal review of the pertinent evidence for disability evaluation purposes, the Board cannot conclude that the schedular criteria under 38 C.F.R. § 4.114, Diagnostic Code 7305 are inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, the existing rating criteria appear to properly recognize and compensate the Veteran for the objective symptomatology shown.  The predominant symptoms of pain and cramping prior to June 11, 2013, and recurring episodes of severe symptoms with a frequency of about two per year and the average duration of episodes of symptoms of one to nine days are wholly addressed by the relevant Diagnostic Code.  The Board is still mindful; however, of the lay assertions that the Veteran was unable to perform the duties of a carpenter and that he was unemployed during a portion of the appeal period.  The Board will therefore undertake direct consideration of an extraschedular rating pursuant to the applicable rubric for adjudicating such claims. 

To this effect, as articulated under Thun, there is a three-step procedure to determine if entitlement to an extraschedular rating is warranted.  The initial two steps are preliminary requirements for the Board to refer a case to the VA Director, Compensation and Pension Service.  The first step requires indication of an exceptional disability picture such that the existing rating criteria are inadequate.   The second step requires a disability picture involving other related factors such as marked interference with employment or frequent periods of hospitalization.

It is with consideration of the VA examinations of record and with strong supporting information taken from the remaining competent evidence of record, that the Board determines ultimately that an extraschedular evaluation is not assignable in this case, nor should the case be referred to the VA Director, Compensation and Pension Service.  From a review of the evidence of record, the Veteran's duodenal ulcer is deemed not to warrant an extraschedular rating.  

As an initial point, the schedular rating criteria provides for higher ratings than the one assigned, when symptoms are shown to be more serious.  Moreover, the rating schedule provides higher ratings when symptoms cause impairment of health, giving VA the ability to necessarily consider all of the symptoms from the ulcer within the context of the assigned schedular rating.  Given this flexibility, the schedular rating criteria necessarily adequately describes all of the Veteran's ulcer related symptomatology.

Moreover, even if the schedular rating criteria were not found to cover the Veteran's symptomatology, the fact remains that at no time has any VA examiner suggested that the Veteran's duodenal ulcer resulted in marked interference with employment.  Additionally, none of the other medical evidence of record indicates that the Veteran's duodenal ulcer resulted in marked interference with employment.  The Board agrees with the VA examiners' conclusion finds them to be wholly persuasive in light of what the supporting medical evidence shows.  The Board does not doubt that the Veteran's service connected ulcers resulted in some impact upon the Veteran's occupational functioning when he was working, but as to a marked interference in employment, this is not shown in light of the medical opinions of record, or the circumstances of this particular case.  The Veteran was noted to have trouble working as a carpenter, but showed no significant impairment with his employment at the post office.  As such, the Board does not believe marked interference with employment is shown as a result of the Veteran's service connected ulcer disability.

Aside from employability, the Veteran also has not had any periods of hospitalization resulting from the service connected duodenal ulcer, or other factors that would contribute to a particularly acute or unusual disability picture.

The Board acknowledges that the Veteran is competent to report that he had stomach symptoms which limited his ability to perform his job duties.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).   Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge that comes to a witness through use of his senses, such as that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced ulcer symptom which limited his ability to perform certain job duties.  The Board finds that the Veteran's report that his duodenal limited his ability to perform his job duties is credible.

However, although the Veteran at times indicated that he was unable to work due to his service connected duodenal ulcer and his friend indicated that he was unable to work as a carpenter as a result of the ulcer, he has submitted no competent medical evidence or opinion to corroborate the contention that his duodenal ulcer resulted in marked interference with employment.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Rather, the Veteran was simply shown to have difficulty in one field of employment.  

As noted, at the VA examinations of record, the examiners and at times the Veteran himself indicated that the ulcer did not impact the Veteran's employment as a post office clerk, his only reported employment during the relevant appeal period.  The lay assertions are not found sufficient to establish that the Veteran's service connected duodenal ulcer resulted in marked interference with employment. 

The Board does not dispute that the duodenal ulcer results in some interference with the Veteran's employment.  This is recognized in the assignment of a 10 percent rating prior to June 11, 2013, and a 20 percent rating since that date.  Although the Veteran has at times reported that his service-connected duodenal ulcer resulted in marked interference with employment, the VA examiners of record specifically found that the Veteran's service connected ulcers did not impact the Veteran's employment.  Consequently, there was not marked interference with employment because the Veteran could still perform job duties required to work as a post office clerk.  The Board finds the medical findings/opinions to be the most probative evidence of record as to whether there is marked interference with employment as a result of the service connected duodenal ulcer.  The Board finds the Veteran's and his friend's testimony competent, but not credible, in making this determination.  The Board finds the medical evidence set out above has greater probative value than the lay testimony of record.

Accordingly, the claim for entitlement to an increased rating for a duodenal ulcer on an extraschedular basis is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

The appeal is dismissed with regard to the claim of entitlement to a TDIU on an extraschedular basis.

An increased rating for a duodenal ulcer rated as 10 percent disabling prior to June 11, 2013, and as 20 percent disabling since that date on an extraschdular basis is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


